UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-3919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2009  October 31, 2010 Item 1: Reports to Shareholders Vanguard STAR ® Fund Annual Report October 31, 2010 > For the fiscal year ended October 31, 2010, Vanguard STAR Fund returned 13.42%, a bit lower than the return of its composite benchmark index and the average return of a composite of peer-group funds weighted to approximate STARs asset allocation. > Following a rough patch in the spring and summer, U.S. and international stock markets rallied in the final two months of the fiscal period. > With equity growth funds setting the pace, each of STARs 11 underlying funds produced positive returns. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 8 Performance Summary. 9 Financial Statements. 11 Your Funds After-Tax Returns. 19 About Your Funds Expenses. 20 Glossary. 22 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended October 31, 2010 Total Returns Vanguard STAR Fund 13.42% STAR Composite Index 13.66 STAR Composite Average 14.95 STAR Composite Index: 62.5% Dow Jones U.S. Total Stock Market Index, 25% Lehman U.S. Aggregate Bond Index, and 12.5% Citigroup 3-Month U.S. Treasury Bill Index through December 31, 2002; 50% Dow Jones Wilshire 5000 Composite Index, 25% Lehman U.S. Aggregate Bond Index, 12.5% Lehman 1-5 Year U.S. Credit Bond Index, and 12.5% MSCI EAFE Index through April 22, 2005; 50% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through September 30, 2010; and 43.75% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 18.75% MSCI All Country World Index ex USA thereafter. Returns for the MSCI EAFE Index and MSCI All Country World Index ex USA are adjusted for withholding taxes applicable to Luxembourg holding companies. STAR Composite Average: 62.5% general equity funds average, 25% fixed income funds average, and 12.5% money market funds average through December 31, 2002; 50% general equity funds average, 25% fixed income funds average, 12.5% 1-5 year investment-grade funds average, and 12.5% international funds average through September 30, 2010; and 43.75% general equity funds average, 25% fixed income funds average, 12.5% 1-5 year investment-grade funds average, and 18.75% international funds average thereafter. Derived from data provided by Lipper Inc. Your Funds Performance at a Glance October 31, 2009, Through October 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard STAR Fund $16.96 $18.76 $0.430 $0.011 1 Chairmans Letter Dear Shareholder, Vanguard STAR Fund returned 13.42% for the 12 months ended October 31, 2010, as the stock and bond markets continued to recover despite several challenges. The funds return trailed that of its benchmark index, the STAR Composite Index (13.66%), slightly; it also trailed the average return of a composite of fund peer groups (14.95%) that is weighted to approximate STARs asset allocation. As a fund of funds, STAR invests in 11 actively managed Vanguard fundseight stock funds and three fixed income fundswhich encompass a wide range of investing styles and market capitalizations. Each of the 11 underlying funds produced positive results, and returns for seven of the eight equity funds were in the double digits. By the end of October, we had completed our previously announced plan to increase STARs allocation to international stocks to 30% of equity assets from 20%. The change is consistent with our research showing that a higher international allocation can potentially provide better risk-return properties. If you own the STAR Fund in a taxable account, you may wish to review the section on the funds after-tax returns, which appears later in this report. 2 Stock market performance was better than it felt Global stock prices rallied at the start of the period, but struggled through the spring and summer, weighed down by Europes sovereign debt crisis and the slow pace of economic recovery in the United States. In the fiscal years final months, the mood turned. Stock prices climbed on continued strength in corporate earnings. In the United States, stocks also seemed to get a boost from the Federal Reserve Boards hints that it would try to stimulate the economy with a second round of U.S. Treasury bond purchases. (In early November, the Fed announced that it would buy as much as $600 billion in Treasuries.) For the 12 months, the broad U.S. stock market returned about 19%, a performance that was better than it felt in a year of ups and downs. Small-capitalization stocks did even better. International stocks returned about 13% on the strength of a powerful rally in emerging markets and solid single-digit gains in developed markets in Europe and the Pacific region. Despite shrinking yields, bonds attracted investor dollars Although fixed income yields have fallen to generational lows, investors continued to bid up bond prices. The broad U.S. bond market produced a 12-month return of about 8% as the yield of the 10-year U.S. Treasury note fell from 3.39% at the start of the period to 2.61% at the close. Tax-exempt municipal bonds also rallied. Market Barometer Average Annual Total Returns Periods Ended October 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 17.67% -6.14% 1.99% Russell 2000 Index (Small-caps) 26.58 -3.91 3.07 Dow Jones U.S. Total Stock Market Index 19.04 -5.55 2.52 MSCI All Country World Index ex USA (International) 13.08 -7.62 6.21 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.01% 7.23% 6.45% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 7.78 5.79 5.20 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.89 2.41 CPI Consumer Price Index 1.17% 1.54% 1.89% 3 Bond prices and yields move in opposite directions, of course, so abundant returns built on rising prices could mean leaner pickings in the years ahead. The yields of money market securities hovered near 0%, consistent with the Federal Reserve Boards target for short-term rates. Domestic, international growth funds lifted the STAR Funds returns Although the STAR Fund did not surpass its benchmark index or peers, its fund-of-funds approach served it well over the fiscal year by enabling it to benefit from the generally strong performance of U.S. and international stocks and domestic bonds while moderating the risk that comes with focusing on specific market segments. Seven of STARs 11 underlying funds outpaced their benchmarks, and both the stock and bond components of the fund made significant contributions to its performance. Domestic growth funds make up more than 20% of STARs portfolio. Information technology holdings drove the performance of Vanguard Explorer TM Fund, which returned about 28%, and Vanguard Morgan TM Growth Fund, which returned about 21%. (Returns cited for STARs underlying funds are for Investor Shares.) Vanguard PRIMECAP Fund, which returned about 19%, was lifted by its industrial and consumer discretionary stocks. Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average STAR Fund 0.37% 1.22% The acquired fund fees and expensesdrawn from the prospectus dated February 26, 2010represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the acquired funds) in which the STAR Fund invests. The STAR Fund does not charge any expenses or fees of its own. For the fiscal year ended October 31, 2010, the annualized acquired fund fees and expenses were 0.34%. The peer group is the STAR Composite Average, derived by weighting the average expense ratios of the following mutual fund groups: general equity funds (43.75%), fixed income funds (25%), 15 year investment-grade funds (12.5%), and international funds (18.75%). Average expense ratios for these groups are derived from data provided by Lipper Inc. and capture information through year-end 2009. 4 STARs fourth domestic growth holding, Vanguard U.S. Growth Fund, returned about 12%. Poor stock choices in the financial sector limited the funds return, which trailed that of its benchmark by more than 7 percentage points. Domestic value fundsVanguard Windsor TM Fund and Windsor II Fundalso make up about 20% of STARs portfolio. Windsor II, STARs largest holding overall, returned about 12%, almost 4 percentage points short of its benchmark; this shortfall was mainly due to subpar stock selection in the information technology sector. Superior stock selection in the industrial sector lifted the Windsor Fund, which returned about 16%. STAR also benefited from the performance of its two international funds, Vanguard International Growth Fund and Vanguard International Value Fund, which together account for almost 20% of the portfolios holdings. International Growth, buoyed by its emerging markets holdings and by its holdings in consumer staples, information technology, and materials, returned about 18%, more than twice the return of its benchmark. International Value, with help from its financial sector holdings, returned about 9%. The three fixed income funds, which total close to 40% of STARs investments, all performed respectably. Vanguard Long-Term Investment-Grade Fund returned about 11%, slightly better than its benchmark, helped by an allocation of Total Returns Ten Years Ended October 31, 2010 Average Annual Return STAR Fund 4.98% STAR Composite Index 3.38 STAR Composite Average 2.67 STAR Composite Index: 62.5% Dow Jones U.S. Total Stock Market Index, 25% Lehman U.S. Aggregate Bond Index, and 12.5% Citigroup 3-Month U.S. Treasury Bill Index through December 31, 2002; 50% Dow Jones Wilshire 5000 Composite Index, 25% Lehman U.S. Aggregate Bond Index, 12.5% Lehman 1-5 Year U.S. Credit Bond Index, and 12.5% MSCI EAFE Index through April 22, 2005; 50% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through September 30, 2010; and 43.75% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 18.75% MSCI All Country World Index ex USA thereafter. Returns for the MSCI EAFE Index and MSCI All Country World Index ex USA are adjusted for withholding taxes applicable to Luxembourg holding companies. STAR Composite Average: 62.5% general equity funds average, 25% fixed income funds average, and 12.5% money market funds average through December 31, 2002; 50% general equity funds average, 25% fixed income funds average, 12.5% 1-5 year investment-grade funds average, and 12.5% international funds average through September 30, 2010; and 43.75% general equity funds average, 25% fixed income funds average, 12.5% 1-5 year investment-grade funds average, and 18.75% international funds average thereafter. Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 about 20% to Baa bonds. The benchmark contains only bonds rated A3 or higher, and the lower-quality issues did better over the past 12 months. Vanguard GNMA Fund returned about 7%, and Vanguard Short-Term Investment-Grade Fund returned about 6%. Balanced approach brought creditable ten-year results The past ten years have represented one of the most volatile decades in the history of the financial markets. Vanguard STAR Funds balanced fund-of-funds approach helped to cushion investors from the turbulence and generated solid returns in an unfavorable environment. Over the ten years ended October 31, 2010, the STAR Fund recorded an average annual return of 4.98%, surpassing the results of its benchmark (3.38%), its peer group (2.67%), and the broad U.S. stock market (1.02%). The STAR Funds performance is a tribute to the skill and knowledge of the advisors who manage the 11 underlying funds. As a shareholder, you have also benefited from the funds low costs, which allow you to keep more of its returns. STAR marks 25 years of growth and lessons Vanguard STAR Fund, which celebrated its 25th anniversary this year, exemplifies the benefits of long-term, diversified, low-cost Underlying Funds: Allocations and Returns Twelve Months Ended October 31, 2010 Percentage of Vanguard Fund STAR Fund Assets Total Returns Vanguard Windsor II Fund Investor Shares 14.3% 12.05% Vanguard Long-Term Investment-Grade Fund Investor Shares 12.5 11.12 Vanguard GNMA Fund Investor Shares 12.4 7.57 Vanguard Short-Term Investment-Grade Fund Investor Shares 12.4 6.40 Vanguard International Growth Fund Investor Shares 9.3 18.11 Vanguard International Value Fund 9.3 9.12 Vanguard Windsor Fund Investor Shares 7.7 16.31 Vanguard Morgan Growth Fund Investor Shares 6.1 21.03 Vanguard U.S. Growth Fund Investor Shares 6.1 12.44 Vanguard PRIMECAP Fund Investor Shares 6.1 18.72 Vanguard Explorer Fund Investor Shares 3.8 27.74 Combined 100.0% 13.42% 6 investing. Since it began on March 29, 1985, STAR has endured 1987s historic stock market plunge, 1994s fixed income turbulence, and the last decades two severe bear markets en route to an average annual return of 9.70%. Through the different market obstacles, STAR, Vanguards first fund of funds, has rewarded its investors with long-term growth and offered lessons in the importance of maintaining a balanced portfolio. STAR is balanced among the major asset classes, and further diversified within these groups with its exposure to stocks of all types and bonds of various maturities. Constructing a well-balanced and diversified portfolio that matches your long-term goals, risk tolerance, and time horizon can help you manage the stock markets inevitable volatility. To that end, the STAR Fund can be an important part of a broader investment plan or can serve as a simplified, well-balanced portfolio on its own. Thank you for investing your assets with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 9, 2010 7 STAR Fund Fund Profile As of October 31, 2010 Total Fund Characteristics Ticker Symbol VGSTX 30-Day SEC Yield 2.87% Acquired Fund Fees and Expenses 1 0.37% Allocation to Underlying Vanguard Funds Vanguard Windsor II Fund Investor Shares 14.3% Vanguard Long-Term Investment-Grade Fund Investor Shares 12.5 Vanguard GNMA Fund Investor Shares 12.4 Vanguard Short-Term Investment-Grade Fund Investor Shares 12.4 Vanguard International Growth Fund Investor Shares 9.3 Vanguard International Value Fund 9.3 Vanguard Windsor Fund Investor Shares 7.7 Vanguard Morgan Growth Fund Investor Shares 6.1 Vanguard U.S. Growth Fund Investor Shares 6.1 Vanguard PRIMECAP Fund Investor Shares 6.1 Vanguard Explorer Fund Investor Shares 3.8 Total Fund Volatility Measures DJ STAR U.S. Total Composite Market Index Index R-Squared 0.99 0.96 Beta 1.04 0.68 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figuredrawn from the prospectus dated February 26, 2010represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the acquired funds) in which the STAR Fund invests. The STAR Fund does not charge any expenses or fees of its own. For the fiscal year ended October 31, 2010, the annualized acquired fund fees and expenses were 0.34%. 8 STAR Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2000, Through October 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment STAR Fund 13.42% 4.61% 4.98% $16,258   Dow Jones U.S. Total Stock Market Index 19.04 2.52 1.02 11,073     STAR Composite Index 13.66 4.40 3.38 13,940 STAR Composite Average 14.95 3.61 2.67 13,016 STAR Composite Index: 62.5% Dow Jones U.S. Total Stock Market Index, 25% Lehman U.S. Aggregate Bond Index, and 12.5% Citigroup 3-Month U.S. Treasury Bill Index through December 31, 2002; 50% Dow Jones Wilshire 5000 Composite Index, 25% Lehman U.S. Aggregate Bond Index, 12.5% Lehman 1-5 Year U.S. Credit Bond Index, and 12.5% MSCI EAFE Index through April 22, 2005; 50% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through September 30, 2010; and 43.75% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 18.75% MSCI All Country World Index ex USA thereafter. Returns for the MSCI EAFE Index and MSCI All Country World Index ex USA are adjusted for withholding taxes applicable to Luxembourg holding companies. STAR Composite Average: 62.5% general equity funds average, 25% fixed income funds average, and 12.5% money market funds average through December 31, 2002; 50% general equity funds average, 25% fixed income funds average, 12.5% 1-5 year investment-grade funds average, and 12.5% international funds average through September 30, 2010; and 43.75% general equity funds average, 25% fixed income funds average, 12.5% 1-5 year investment-grade funds average, and 18.75% international funds average thereafter. Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 9 STAR Fund Fiscal-Year Total Returns (%): October 31, 2000, Through October 31, 2010 Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total STAR Fund 3/29/1985 9.28% 3.73% 2.96% 1.80% 4.76% 10 STAR Fund Financial Statements Statement of Net Assets As of October 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Funds (44.1%) Vanguard Windsor II Fund Investor Shares 78,622,632 1,916,034 Vanguard Windsor Fund Investor Shares 83,293,737 1,046,169 Vanguard Morgan Growth Fund Investor Shares 49,195,079 829,429 Vanguard U.S. Growth Fund Investor Shares 48,166,662 827,022 Vanguard PRIMECAP Fund Investor Shares 13,005,512 824,679 Vanguard Explorer Fund Investor Shares 7,802,856 515,223 5,958,556 International Stock Funds (18.5%) Vanguard International Growth Fund Investor Shares 66,440,557 1,257,720 Vanguard International Value Fund 39,166,567 1,250,197 2,507,917 Bond Funds (24.9%) Vanguard Long-Term Investment-Grade Fund Investor Shares 175,684,818 1,686,574 Vanguard GNMA Fund Investor Shares 150,968,036 1,677,255 3,363,829 Short-Term Bond Fund (12.4%) Vanguard Short-Term Investment-Grade Fund Investor Shares 153,856,606 1,677,037 Total Investment Companies (Cost $10,894,011) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.237% (Cost $1,020) 1,020,294 1,020 Total Investments (99.9%) (Cost $10,895,031) Other Assets and Liabilities (0.1%) Other Assets 45,665 Liabilities (33,413) 12,252 Net Assets (100%) Applicable to 720,525,603 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 11 STAR Fund At October 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 11,260,665 Undistributed Net Investment Income 68,508 Accumulated Net Realized Losses (421,890) Unrealized Appreciation (Depreciation) 2,613,328 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 12 STAR Fund Statement of Operations Year Ended October 31, 2010 ($000) Investment Income Income Income Distributions Received 308,798 Net Investment IncomeNote B 308,798 Realized Net Gain (Loss) Capital Gain Distributions Received 17,220 Investment Securities Sold (124,915) Realized Net Gain (Loss) (107,695) Change in Unrealized Appreciation (Depreciation) of Investment Securities 1,411,009 Net Increase (Decrease) in Net Assets Resulting from Operations 1,612,112 See accompanying Notes, which are an integral part of the Financial Statements. 13 STAR Fund Statement of Changes in Net Assets Year Ended October 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 308,798 354,756 Realized Net Gain (Loss) (107,695) (209,045) Change in Unrealized Appreciation (Depreciation) 1,411,009 1,805,741 Net Increase (Decrease) in Net Assets Resulting from Operations 1,612,112 1,951,452 Distributions Net Investment Income (308,874) (376,099) Realized Capital Gain 1 (7,840) (420,804) Total Distributions (316,714) (796,903) Capital Share Transactions Issued 1,228,007 1,031,935 Issued in Lieu of Cash Distributions 305,898 772,281 Redeemed (1,384,905) (1,310,111) Net Increase (Decrease) from Capital Share Transactions 149,000 494,105 Total Increase (Decrease) 1,444,398 1,648,654 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2010 and 2009 short-term gain distributions totaling $7,840,000 and $0, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed net investment income of $68,508,000 and $68,584,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 STAR Fund Financial Highlights For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .429 .516 .600 .626 .533 Capital Gain Distributions Received .024 .142 .967 .669 .378 Net Realized and Unrealized Gain (Loss) on Investments 1.788 2.150 (7.578) 1.392 1.554 Total from Investment Operations 2.241 2.808 (6.011) 2.687 2.465 Distributions Dividends from Net Investment Income (.430) (.552) (.634) (.600) (.510) Distributions from Realized Capital Gains (.011) (.626) (.825) (.327) (.055) Total Distributions (.441) (1.178) (1.459) (.927) (.565) Net Asset Value, End of Period Total Return 1 13.42% 19.74% -27.94% 13.14% 13.13% Ratios/Supplemental Data Net Assets, End of Period (Millions) $13,521 $12,076 $10,428 $15,210 $13,522 Ratio of Total Expenses to Average Net Assets      Acquired Fund Fees and Expenses 0.34% 0.37% 0.32% 0.32% 0.35% Ratio of Net Investment Income to Average Net Assets 2.40% 3.35% 3.00% 2.85% 2.64% Portfolio Turnover Rate 22% 21% 24% 8% 9% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 15 STAR Fund Notes to Financial Statements Vanguard STAR Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds. The fund invests 60% to 70% of its net assets in stock funds (predominantly large-capitalization U.S. stock funds), 20% to 30% in intermediate- to long-term bond funds, and 10% to 20% in a short-term bond fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the funds expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the year ended October 31, 2010, were borne by the funds in which the fund invests. The funds trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
